Case 19-42310-pwb   Doc 5   Filed 10/03/19 Entered 10/03/19 18:56:14   Desc Main
                            Document      Page 1 of 7
Case 19-42310-pwb   Doc 5   Filed 10/03/19 Entered 10/03/19 18:56:14   Desc Main
                            Document      Page 2 of 7
Case 19-42310-pwb   Doc 5   Filed 10/03/19 Entered 10/03/19 18:56:14   Desc Main
                            Document      Page 3 of 7
Case 19-42310-pwb   Doc 5   Filed 10/03/19 Entered 10/03/19 18:56:14   Desc Main
                            Document      Page 4 of 7
Case 19-42310-pwb   Doc 5   Filed 10/03/19 Entered 10/03/19 18:56:14   Desc Main
                            Document      Page 5 of 7
Case 19-42310-pwb   Doc 5   Filed 10/03/19 Entered 10/03/19 18:56:14   Desc Main
                            Document      Page 6 of 7
Case 19-42310-pwb   Doc 5   Filed 10/03/19 Entered 10/03/19 18:56:14   Desc Main
                            Document      Page 7 of 7
